Citation Nr: 0907875	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for urticaria (hives), to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, that denied service 
connection for urticaria (hives).   
 
In September 2007, the Veteran appeared at the RO and 
testified before the undersigned Veteran's Law Judge.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and therefore exposure to Agent Orange is 
presumed.

2.  The Veteran's urticaria is not considered a presumptively 
service-connected disease due to herbicide exposure. 

3.  There is no medical evidence of a nexus between the 
Veteran's urticaria and any incident of his active military 
service, to include Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for urticaria (hives), to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in September 2005 and March 
2006; and a rating decision in January 2006.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2006 statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran contends that service connection is warranted 
because he has chronic urticaria that was caused by Agent 
Orange exposure in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The following diseases shall be presumptively service 
connected if the Veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, type II diabetes mellitus, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
Service connection for a disability claimed as due to 
exposure to Agent Orange may also be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  38 C.F.R. §§ 3.307, 3.309; 
Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  However, the presumption of service 
connection based on exposure to herbicides is not warranted 
for any condition not specifically determined by the 
Secretary of VA.  Urticaria is not among the diseases listed 
under 38 C.F.R. § 3.309(e) for presumptive service 
connection.  Notice, 61 Fed. Reg. 414421 (1996).  Therefore, 
the Board finds that presumptive service connection is not 
warranted.

The Board will therefore determine whether the competent 
medical evidence shows that the Veteran's urticaria was 
caused by Agent Orange or any other injury or disease 
incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's service medical records are devoid of 
complaints of or treatment for urticaria or any other skin 
condition.  His enlistment and separation examinations note 
that his skin was normal, with the exception of several scars 
on his toes and a hernia scar.  

The first treatment record showing a diagnosis of urticaria 
is dated March 1998.  The note states that the skin condition 
was of "undetermined etiology."

The Veteran underwent a VA skin examination in January 1999.  
He reported that he had been diagnosed with chronic urticaria 
and placed on medication.  He averred that rashes appeared 
intermittently all over his body, stayed three or four days, 
and then disappeared.  The Veteran denied that the rashes 
were nervous related.  He was diagnosed with "chronic 
urticaria, etiology unknown."

A June 2005 VA treatment record shows that the Veteran 
underwent lab testing to determine the cause of his 
urticaria.  However, the physician wrote that all of the 
tests "came out normal, meaning we still do not know the 
cause of the hives." 
 
During a VA dermatology consult in April 2006, the Veteran 
reported that his skin condition began in 1998.  He stated 
that the condition went into remission from 2000 to 2003, but 
returned in 2004.  On examination, the Veteran did not have 
any hives.  However, the doctor noted that he was missing his 
upper front teeth, had poor dentition, and periodontal 
swelling and erythema.  The physician opined that the 
Veteran's chronic urticaria was most likely caused by a 
periodontal or sinus infection.  

During his hearing in September 2007, the Veteran testified 
that he did not have any kind of skin condition in service.  
He said that he first broke out into hives in 1999 and 
doctors initially thought that the condition was caused by 
food allergies.  He reported that doctors later concluded 
that the rashes were caused by a dental problem. 

After a thorough review of the record, the Board finds that 
the evidence does not establish a medical nexus between the 
Veteran's urticaria and his military service.  The first 
objective medical evidence that the Veteran suffered from any 
skin condition does not occur until 1998, 25 years after any 
his discharge from service.  Such a long lapse of time 
between service and the diagnosis of a disability is a factor 
that weighs against a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330 (Fed. Cir. 2000).  Moreover, no medical 
professional has provided evidence linking his skin condition 
to any aspect of the Veteran's active service, to include his 
presumed exposure to herbicides in service.  The Veteran has 
not alluded to the existence of any such competent medical 
opinion.

The Board acknowledges the Veteran's assertions regarding the 
cause of his skin condition.  However, as a layperson without 
the appropriate medical training and expertise, he is simply 
not competent to render a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran is competent to give evidence about current symptoms 
and what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994). Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, the proper 
diagnosis of the Veteran's skin condition and providing a 
relationship to service, herbicide exposure, or any disease 
or injury incurred in or aggravated by service, are medical 
issues beyond the expertise of a layperson.  Thus, the Board 
finds that the Veteran's lay assertions relating his skin 
disorder to service are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for urticaria, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



ORDER

Service connection for urticaria (hives), to include as due 
to Agent Orange exposure, is denied.   



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


